--------------------------------------------------------------------------------


Exhibit 10.2


FORM OF


KEY TECHNOLOGY, INC.


RESTRICTED STOCK BONUS AGREEMENT


(Performance Vesting)


 
This Restricted Stock Bonus Agreement ("Agreement") is made between Key
Technology, Inc., an Oregon corporation (the "Company"), and _______________
(the "Participant") under the Company's 2003 Restated Employees' Stock Incentive
Plan (the "Plan"), as amended, effective as approved on _______________ by the
Compensation Committee of the Company's Board of Directors. Capitalized Terms
not otherwise defined shall have the meanings ascribed in the Definitions
section of this Agreement.
 
SECTION 1.  ACQUISITION OF SHARES

 
(a)    Transfer. On the terms and conditions set forth in this Agreement, the
Company agrees to issue to the Participant __________ shares of common stock of
the Company (the "Shares"). The fair market value per Share at the date of the
award is $_______, as determined in accordance with the Plan. The issuance will
occur following the date of execution of this Agreement in coordination with the
Company's Registrar and Transfer Agent.
 
(b)    Stock Plan and Defined Terms. Ownership of the Shares is subject to the
Plan, a copy of which the Participant acknowledges having received. The
provisions of the Plan are incorporated into this Agreement by this reference.
Capitalized terms not elsewhere defined are defined in Section 10 of this
Agreement.
 
(c)    Withholding Taxes. In the event that the Company determines that it is
required to withhold any tax as a result of the issuance of Shares pursuant to
this Agreement, the Participant, as a condition to the receipt of such Shares,
shall make arrangements satisfactory to the Company to enable it to satisfy all
withholding requirements.
 
SECTION 2.  VESTING AND FORFEITURE
 
(a)    Restriction on Transfer of Restricted Shares. All of the Shares initially
shall be subject to forfeiture in the event Participant's employment with the
Company terminates prior to the date specified below and/or in the event the
performance criteria described in Section 2(b)(i) are not satisfied. During the
period of forfeiture, the shares are referred to herein as Restricted Shares.
The Participant shall not transfer, assign, encumber or otherwise dispose of any
Restricted Shares, except as provided in the following sentence. The Participant
may transfer Restricted Shares (i) by beneficiary designation, will or intestate
succession or (ii) to the Participant's spouse, children or grandchildren or to
a trust established by the Participant for the benefit of the Participant or the
Participant's spouse, children or grandchildren, provided in either case that
the Transferee agrees in writing on a form prescribed by the Company to be bound
by all provisions of this Agreement. If the Participant transfers any Restricted
Share, then this Section 2 shall apply to the Transferee to the same extent as
to the Participant. A purported transfer of any Restricted Shares not in
compliance with this Section 2(a) shall be void and of no effect.
 
Restricted Stock Agreement
Page 1

--------------------------------------------------------------------------------


 
(b)    Vesting. The Restricted Shares shall become vested based upon both
(i) the Participant's continued employment with the Company from the date hereof
through the end of the third month following the completion of the last fiscal
year of the three fiscal year performance period referenced below, and (ii) the
achievement of the performance criteria as set forth in subsection (b)(i) below
during the three consecutive fiscal year period that begins with the fiscal year
in which this Agreement is executed by the Company and the Participant and ends
with the completion of the third fiscal year (the "Vesting Period"). If the
Participant's employment with the Company terminates prior to the end of the
third month following the Vesting Period, all Restricted Shares automatically
shall be forfeited by Participant effective as of the date of termination of
employment. Once vested, Shares shall no longer be Restricted Shares or subject
to forfeiture, and the transfer restrictions in Section 2(a) shall no longer
apply.
 
(i)    Performance Criteria. For any fiscal year during the Vesting Period in
which the Company's net income from continuing operations does not equal at
least 90% of the prior fiscal year's net income from continuing operations, 10%
of the Restricted Shares shall be forfeited. The Compensation Committee of the
Board of Directors shall determine net income from continuing operations by
reference to the Company's audited financial statements, and shall also
determine the portion, if any, of the Restricted Shares that have become vested
as of the last day of the Vesting Period, based upon the Compound Annual Growth
Rate ("CAGR") of the Company's net income from continuing operations during the
three-year period compared to the base level of Company net income for purposes
of this Agreement, which has been determined to be $3.917 million, based on the
following performance vesting schedule:
 
CAGR
% of Restricted Shares Vested
7.5%
50%
10.0%
80%
25.0%
100%



If CAGR is below 7.5%, no Restricted Shares shall vest. If the actual CAGR
achieved is between the levels set forth above, vesting of Restricted Shares
shall be linear between the stated levels.
 
(ii)    Compensation Committee Discretionary Vesting. Notwithstanding the
provisions of subsection (i) above, the Compensation Committee shall have
discretion to vest in Participant up to 25% of the Restricted Shares that
otherwise would have been forfeited, based upon such discretionary factors as it
deems appropriate.
 
(iii)    Acceleration of Vesting in Change of Control. Notwithstanding any other
provision of this Agreement to the contrary, the Compensation Committee may in
its discretion determine to provide for accelerated vesting with respect to some
or all of the Restricted Shares based upon Company performance and other
criteria in the event that during the period that the shares are restricted a
Change of Control event occurs with respect to the Company, on such terms or
subject to such conditions as the Committee may determine. If a Change of
Control event occurs after the Company has completed at least one fiscal year of
the Vesting Period, the Participant will be entitled to accelerated vesting up
to one-third of the Restricted Shares that the Participant would have earned had
the performance criteria been applied after the first fiscal year, and as to
two-thirds of the Restricted Shares
 
Restricted Stock Agreement
Page 2

--------------------------------------------------------------------------------


 
that the Participant would have earned if the event occurred after the second
fiscal year of the Vesting Period and the performance criteria were applied to
the two-year performance of the Company.
 
(c)    Additional Shares or Substituted Securities. In the event of the
declaration of a stock dividend, a spin-off, a stock split, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company's outstanding securities without receipt of consideration, any new,
substituted or additional securities or other property which are by reason of
such transaction distributed with respect to any Restricted Shares or into which
such Restricted Shares thereby become convertible shall immediately be subject
to this Agreement. Appropriate adjustments to reflect the distribution of such
securities or property shall be made to the number and/or class of the
Restricted Shares.
 
(d)    Termination of Rights as Stockholder. If any Restricted Shares are
forfeited in accordance with this Section 2, then after the date of forfeiture
the Participant shall no longer have any rights as a holder of such Restricted
Shares. Such Restricted Shares shall be deemed to have been forfeited in
accordance with the applicable provisions hereof, whether or not the
certificate(s) therefor have been delivered as required by this Agreement.
 
(e)    Certificate Retention. Upon issuance, the certificates for all Restricted
Shares shall be retained by the Company to be held in accordance with the
provisions of this Agreement. Any new, substituted or additional securities or
other property described in subsection 2(c) above shall immediately be delivered
to the Company to be similarly retained, but only to the extent the Shares are
at the time Restricted Shares. Any cash dividends on Restricted Shares (or other
securities at the time held in escrow) shall be paid directly to the Participant
and shall not be retained by the Company. Restricted Shares, together with any
other assets or securities retained by the Company hereunder, shall be
(i) surrendered for cancellation upon forfeiture or (ii) released to the
Participant following the Vesting Period to the extent the Shares are no longer
Restricted Shares.
 
SECTION 3.  OTHER RESTRICTIONS ON TRANSFER
 
(a)    Participant Representations. In connection with the issuance and
acquisition of Shares under this Agreement, the Participant hereby represents
and warrants to the Company as follows:
 
(i)    The Participant is acquiring and will hold the Shares for investment for
his account only and not with a view to, or for resale in connection with, any
"distribution" thereof within the meaning of the Securities Act.
 
(ii)    The Participant understands that the Shares have not been registered
under the Securities Act by reason of a specific exemption therefrom and that
the Shares must be held indefinitely, unless they are subsequently registered
under the Securities Act or the Participant obtains an opinion of counsel, in
form and substance satisfactory to the Company and its counsel, that such
registration is not required. The Participant further acknowledges and
understands that the Company is under no obligation to register the Shares.
 
Restricted Stock Agreement
Page 3

--------------------------------------------------------------------------------


 
(iii)    The Participant is aware of the adoption of Rule 144 by the Securities
and Exchange Commission under the Securities Act, which permits limited public
resales of securities acquired in a non-public offering, subject to the
satisfaction of certain conditions, including (without limitation) the
availability of certain current public information about the issuer, the resale
occurring only after the holding period required by Rule 144 has been satisfied,
the sale occurring through an unsolicited "broker's transaction," and the amount
of securities being sold during any three-month period not exceeding specified
limitations.
 
(iv)    The Participant will not sell, transfer or otherwise dispose of the
Shares in violation of the Securities Act, the Securities Exchange Act of 1934,
or the rules promulgated thereunder, including Rule 144 under the Securities
Act. The Participant agrees that the Participant will not dispose of the Shares
unless and until the Participant has complied with all requirements of this
Agreement applicable to the disposition of Shares and the Participant has
provided the Company with written assurances, in substance and form satisfactory
to the Company, that the proposed disposition does not require registration of
the Shares under the Securities Act or that all appropriate action necessary for
compliance with the registration requirements of the Securities Act or with any
exemption from registration available under the Securities Act (including
Rule 144) has been taken.
 
(v)    The Participant has been furnished with, and has had access to, such
information as the Participant considers necessary or appropriate for deciding
whether to invest in the Shares, and the Participant has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the issuance of the Shares.
 
(b)    Securities Law Restrictions. Depending upon Participant's status with the
Company at the time, the Company at its discretion may impose restrictions upon
the sale, pledge or other transfer of the Shares (including the placement of
appropriate legends on stock certificates or the imposition of stop-transfer
instructions) if, in the judgment of the Company, such restrictions are
necessary or desirable in order to achieve compliance with the Securities Act,
the securities laws of any state or any other law.
 
(c)    Market Stand-Off. In connection with any underwritten public offering by
the Company of its equity securities pursuant to an effective registration
statement filed under the Securities Act, the Participant shall enter into such
agreements as the Company may request with respect to temporary restrictions on
transfer of any Shares acquired hereunder. Such restrictions (the "Market
Stand-Off") shall be in effect for such period of time as may be directed by the
Company or its underwriters. In order to enforce the Market Stand-Off, the
Company may impose stop-transfer instructions with respect to the Shares until
the end of the applicable stand-off period. The Company's underwriters shall be
beneficiaries of the agreement set forth in this subsection (c).
 
(d)    Rights of the Company. The Company shall not be required to (i) transfer
on its books any Shares that have been sold or transferred in contravention of
this Agreement or (ii) treat as the owner of Shares, or otherwise to accord
voting, dividend or liquidation rights to, any transferee to whom Shares have
been transferred in contravention of this Agreement.
 
SECTION 4.  SUCCESSORS AND ASSIGNS
 
Except as otherwise expressly provided to the contrary, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the Company and
its successors and assigns and be
 
Restricted Stock Agreement
Page 4

--------------------------------------------------------------------------------


 
binding upon the Participant and the Participant's legal representatives, heirs,
legatees, distributees, assigns and transferees by operation of law, whether or
not any such person has become a party to this Agreement or has agreed in
writing to join herein and to be bound by the terms, conditions and restrictions
hereof.
 
SECTION 5.  NO RETENTION RIGHTS
 
Nothing in this Agreement or in the Plan shall confer upon the Participant any
right to continue employment with the Company for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining the Participant) or
of the Participant, which rights are hereby expressly reserved by each, to
terminate employment at any time and for any reason, with or without cause.
 
SECTION 6.  TAX ELECTION
 
The acquisition of the Shares following the Vesting Period and the then existing
value of the unrestricted Shares may result in adverse tax consequences to the
Participant that may be mitigated by declaring current taxable income and filing
an election under Code Section 83(b). Such election may be filed only within
30 days after the date of acquisition of the Shares. The form for making the
Code Section 83(b) election is attached to this Agreement as an Exhibit. The
Participant should consult with the Participant's tax advisor to determine the
tax consequences of acquiring the Shares and the advantages and disadvantages of
filing the Code Section 83(b) election. The Participant acknowledges that it is
the Participant's sole responsibility, and not the Company's, to make and file a
timely election under Code Section 83(b) if the Participant determines that it
is in the best interest of the Participant to do so.
 
SECTION 7.  LEGENDS
 
All certificates evidencing Restricted Shares shall bear the following legends:


THE SHARES REPRESENTED HEREBY ARE RESTRICTED AND MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH
THE TERMS OF A WRITTEN AGREEMENT ON FILE WITH THE SECRETARY OF THE COMPANY.


THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANS-FERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.
 
Restricted Stock Agreement
Page 5

--------------------------------------------------------------------------------


 
SECTION 8.  NOTICE
 
Any notice required by the terms of this Agreement shall be given in writing and
shall be deemed effective upon personal delivery or upon deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the Company at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.
 
SECTION 9.  ENTIRE AGREEMENT
 
This Agreement and the Plan constitute the entire contract between the parties
hereto with regard to the subject matter hereof. They supersede any other
agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.
 
SECTION 10. DEFINITIONS
 
Capitalized terms not otherwise defined or below herein shall have the meanings
as defined in the Plan.
 
(a)    "Change of Control" shall mean the occurrence of any of the following:
 
(i)    The acquisition by any individual, entity or group (within the meaning of
section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the stock of
any class or classes having by the terms thereof ordinary voting power to elect
a majority of the directors of the Company (irrespective of whether at the time
stock of any class or classes of the Company shall have or might have voting
power by reason of the happening of any contingency); provided, however, that
the following acquisitions will not constitute a Change of Control: (1) any
acquisition of voting stock directly from the Company; (2) any acquisition of
voting stock by the Company or a subsidiary of the Company; or (3) any
acquisition of voting stock by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company.


(ii)    The consummation of a merger or consolidation involving the Company if
the stockholders owning the voting shares of the Company immediately before such
merger or consolidation do not, as a result of such merger or consoli-dation,
own, directly or indirectly, more than 50% of the combined voting power of the
Company, or the entity resulting from such merger or consolidation, in
sub-stantially the same proportion as immediately before such merger or
consolidation.


(iii)    The sale or other disposition of all or substantially all of the assets
of the Company.



(b)    "Securities Act" shall mean the Securities Act of 1933, as amended.
 
Restricted Stock Agreement
Page 6

--------------------------------------------------------------------------------


 

(c)    "Transferee" shall mean the individual to whom Restricted Shares have
been transferred in accordance with Section 2(a).
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
COMPANY:  KEY TECHNOLOGY, INC.
 


By ______________________________
 
 
 


PARTICIPANT: ________________________________
[Participant]



Restricted Stock Agreement
Page 7

--------------------------------------------------------------------------------



SECTION 83(b) ELECTION


This statement is made under Section 83(b) of the Internal Revenue Code of 1986,
as amended, pursuant to Treasury Regulations Section 1.83-2.


(1)   The taxpayer who performed the services is:


Name:           


Address:          


Social Security No.:         


(2)
The property with respect to which the election is made is ____ shares of the
Common Stock of Key Technology, Inc.



(3)       The property was transferred on ________________, ____.


(4)       The taxable year for which the election is made is the calendar year
_______.


(5)
The property is subject to vesting and forfeiture if taxpayer's employment with
the issuer is terminated. The property vests upon achievement of performance
measures and the taxpayer's continued employment with the issuer in a series of
installments over a _____--year period ending on ________________, _____.



(6)
The fair market value of such property at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is $___ per share.



(7)
The amount paid for such property is $0.00 per share.



(8)
A copy of this statement was furnished to Key Technology, Inc., for whom
taxpayer rendered the services underlying the transfer of such property.



(9)
This statement is executed on _____________, 200__.



__________________________          _________________________________
Spouse (if any)      Taxpayer


This election must be filed with the Internal Revenue Service Center with which
the Participant files his or her Federal income tax returns and must be filed
within 30 days after the date of issuance of the shares. This filing should be
made by registered or certified mail, return receipt requested. The Participant
must retain two copies of the completed form for filing with his or her Federal
and state tax returns for the current tax year and an additional copy for his or
records.
 
Restricted Stock Agreement
Page 8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------